IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-31158
                          Conference Calendar



THEODORE R. MEEKS, JR.,

                                           Plaintiff-Appellant,

versus

IBERVILLE PARISH SHERIFF’S OFFICE;
RICHARD J. WARD, District Attorney
for 18th Judicial District Court;
MICHAEL M. DESTEFANO; MICHAEL GRANT;
HORACE COOK; LORETTA JAMES; RICHARD
ANTOINE,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 99-CV-480-C
                       - - - - - - - - - -
                          June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Theodore R. Meeks, Louisiana prisoner # 113328, filed a

civil rights action in state court alleging damages arising from

his arrest for simple burglary.    He also sought to have this

state charge expunged from his record and for a determination to

be made regarding pending misdemeanor charges.    Meeks then filed

a “Motion for Removal of Motions from State Court” seeking to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-31158
                                 -2-

remove these actions to federal court pursuant to 28 U.S.C.

§ 1443.    Citing 28 U.S.C. §§ 1915(e) and 1915A, the district

court dismissed his action as frivolous and for failure to state

a claim.

     Meeks had no authority to remove these actions to federal

court because he instituted the state court proceedings, and, to

the extent these actions stemmed from his criminal proceedings,

such proceedings did not qualify for removal under § 1443.       See

28 U.S.C. §§ 1441(a) & 1443; McKenzie v. United States, 678 F.2d

571, 574 (5th Cir. 1982) (noting "only a defendant, never a

plaintiff, may remove a civil action from state to federal

court").    Therefore, the district court lacked jurisdiction over

his motion, and we affirm its dismissal of Meeks’ motion on this

alternative basis.    See Arizonans for Official English v.

Arizona, 520 U.S. 43, 73 (1997).

     AFFIRMED.